 


109 HR 2930 IH: To prohibit the issuance of any Federal or State permit or lease for new oil and gas slant, directional, or offshore drilling in or under one or more of the Great Lakes.
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2930 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Stupak (for himself, Mr. Ehlers, Mr. Emanuel, Ms. Schakowsky, Mr. Brown of Ohio, Mr. Kildee, Mr. Kirk, Mr. LaTourette, Ms. Baldwin, Mr. Dingell, Mr. Levin, Mr. Kucinich, Ms. Bean, Mr. Higgins, Ms. Kaptur, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To prohibit the issuance of any Federal or State permit or lease for new oil and gas slant, directional, or offshore drilling in or under one or more of the Great Lakes. 
 
 
1.Great Lakes oil and gas drilling banNo Federal or State permit or lease shall be issued for new oil and gas slant, directional, or offshore drilling in or under one or more of the Great Lakes. 
2.DefinitionAs used in this Act, the term Great Lakes has the same meaning as provided by section 118(a)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1268(a)(3)). 
 
